Pardee, J.
The suit is one to sot aside a marriage settlement made by complainant in favor of Mary Agnes Eaton and defendant, Stephen Y. Eaton; and also to annul a will purporting to have been made by Mary Agnes Eaton in favor of Stephen Y. Eaton. Mary Agnes Eaton died without issue. Her heirs at law are the present complainant, the present defendant, and decedent’s brothers and sisters. The only party defendant is Stephen Y. Eaton. The other heirs at law of Mary Agnes Eaton are neither made parties nor accounted for. The bill is demurred to for want of proper parties and for multifariousness. It seems to be clearly defective for want of parties. As Mary Agnes Eaton is dead, it is absolutely necessary that in order to invalidate a marriage settlement made in her favor the parties in interest, to-wit, her heirs, must have their day in court. The heirs at law of Mary Agnes Eaton are also necessary parties to the suit, so far as it has for an object the annulling of her last will and testament.
The demurrer seems also well taken on the ground of multifariousness. Two distinct subjects are embraced in the bill, to-wit, the annulment of a marriage settlement and the annulment of a will. In these two matters the necessary parties to the suit may be the same, but their interests and attitude are decidedly at variance. The heirs of Mary Agnes Eaton are interested with the complainant, McDonnell, to annul and avoid the will, and against him and with defendant, Eaton, to sustain the marriage settlement. If the bill had been originally filed in this court we would simply sustain the demurrer. But as the case wras brought in the state court, where it is probable the practice would warrant the joinder of the several subjects included in the bill, we will order that complainant reform his pleading so as to conform to the equity rules of this court and the general chancery practice in the federal courts.
This order practically sustains the demurrer; the costs thereof will therefore be taxed to complainant.
Morrill, J., concurs.